Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Claims 1-42 are pending in the present application.
Claims 1-42 are subject to election/restriction as detailed below:

		
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. 	Claims 6 and 18, drawn to a method for specifically inhibiting ubiquitin-specific peptidase 24 (USP24) in a cancer cell, comprising: administering a medicinal composition to a cancer cell which is suspicious of a cancerous or undifferentiated phenotype expressing multidrug resistance, wherein the medicinal composition comprises: a chemotherapeutic drug; and a chemosensitizing agent comprising a ubiquitin-specific peptidase 24 (USP24) inhibitor, wherein the USP24 inhibitor comprises a short interfering nucleic acid (siNA) and/or a carbonyl substituted phenyl compound, and the siNA is a short interfering ribonucleic acid (siRNA), wherein the carbonyl substituted phenyl compound comprises: 

    PNG
    media_image1.png
    123
    212
    media_image1.png
    Greyscale

classifiable in classes/subclasses C12N 2320/31 and C12N 2310/14 and A61K 31/5415 and A61K 31/18, for example.  

Group II.	Claims 7 and 19, drawn to a method for specifically inhibiting ubiquitin-specific peptidase 24 (USP24) in a cancer cell, comprising: administering a medicinal composition to a cancer cell which is suspicious of a cancerous or undifferentiated phenotype expressing multidrug resistance, wherein the medicinal composition comprises: a chemotherapeutic drug; and a chemosensitizing agent comprising a ubiquitin-specific peptidase 24 (USP24) inhibitor, wherein the USP24 inhibitor comprises a short interfering nucleic acid (siNA) and/or a carbonyl substituted phenyl compound, and the siNA is a short interfering ribonucleic acid (siRNA), wherein the carbonyl substituted phenyl compound comprises:

    PNG
    media_image2.png
    125
    244
    media_image2.png
    Greyscale
       and    
    PNG
    media_image3.png
    229
    113
    media_image3.png
    Greyscale

classifiable in classes/subclasses C12N 2320/31 and C12N 2310/14 and A61K 31/5415 and A61K 31/18, for example.  

Group III.	Claims 8 and 20, drawn to a method for specifically inhibiting ubiquitin-specific peptidase 24 (USP24) in a cancer cell, comprising: administering a medicinal composition to a cancer cell which is suspicious of a cancerous or undifferentiated phenotype expressing multidrug resistance, wherein the medicinal composition comprises: a chemotherapeutic drug; and a chemosensitizing agent comprising a ubiquitin-specific peptidase 24 (USP24) inhibitor, wherein the USP24 inhibitor comprises a short interfering nucleic acid (siNA) and/or a carbonyl substituted phenyl compound, and the siNA is a short interfering ribonucleic acid (siRNA), wherein the carbonyl substituted phenyl compound comprises:

    PNG
    media_image4.png
    283
    266
    media_image4.png
    Greyscale

classifiable in classes/subclasses C12N 2320/31 and C12N 2310/14 and A61K 31/5415 and A61K 31/18, for example.  

Group IV.  Claims 9 and 21, drawn to a method for specifically inhibiting ubiquitin-specific peptidase 24 (USP24) in a cancer cell, comprising: administering a medicinal composition to a cancer cell which is suspicious of a cancerous or undifferentiated phenotype expressing multidrug resistance, wherein the medicinal composition comprises: a chemotherapeutic drug; and a chemosensitizing agent comprising a ubiquitin-specific peptidase 24 (USP24) inhibitor, wherein the USP24 inhibitor comprises a short interfering nucleic acid (siNA) and/or a carbonyl substituted phenyl compound, and the siNA is a short interfering ribonucleic acid (siRNA), wherein the carbonyl substituted phenyl compound comprises: 

    PNG
    media_image5.png
    165
    449
    media_image5.png
    Greyscale

classifiable in class/subclass C12N 9/22, for example.  

Group V.  Claims 10 and 22, drawn to a method for specifically inhibiting ubiquitin-specific peptidase 24 (USP24) in a cancer cell, comprising: administering a medicinal composition to a cancer cell which is suspicious of a cancerous or undifferentiated phenotype expressing multidrug resistance, wherein the medicinal composition comprises: a chemotherapeutic drug; and a chemosensitizing agent comprising a ubiquitin-specific peptidase 24 (USP24) inhibitor, wherein the USP24 inhibitor comprises a short interfering nucleic acid (siNA) and/or a carbonyl substituted phenyl compound, and the siNA is a short interfering ribonucleic acid (siRNA), wherein the carbonyl substituted phenyl compound comprises:

    PNG
    media_image6.png
    218
    402
    media_image6.png
    Greyscale

classifiable in classes/subclasses C12N 2320/31 and C12N 2310/14 and A61K 31/5415 and A61K 31/18, for example.  

Group VI. 	Claims 25 and 34, drawn to a medicinal composition for specifically inhibiting USP24 in cancers, comprising: a chemotherapeutic drug; and a chemosensitizing agent comprising a ubiquitin-specific peptidase 24 (USP24) inhibitor, wherein the USP24 inhibitor comprises a siRNA having a sequence listed as SEQ ID NO:1 and/or a carbonyl substituted phenyl compound, wherein the carbonyl substituted phenyl compound comprises: 

    PNG
    media_image1.png
    123
    212
    media_image1.png
    Greyscale

classifiable in classes/subclasses C12N 2320/31 and C12N 2310/14 and A61K 31/5415 and A61K 31/18, for example.  

Group VII.	Claims 26 and 35, drawn to a medicinal composition for specifically inhibiting USP24 in cancers, comprising: a chemotherapeutic drug; and a chemosensitizing agent comprising a ubiquitin-specific peptidase 24 (USP24) inhibitor, wherein the USP24 inhibitor comprises a siRNA having a sequence listed as SEQ ID NO:1 and/or a carbonyl substituted phenyl compound, wherein the carbonyl substituted phenyl compound comprises: 

    PNG
    media_image2.png
    125
    244
    media_image2.png
    Greyscale
       and    
    PNG
    media_image3.png
    229
    113
    media_image3.png
    Greyscale

classifiable in classes/subclasses C12N 2320/31 and C12N 2310/14 and A61K 31/5415 and A61K 31/18, for example.  

Group VIII.	Claims 27 and 36, drawn to a medicinal composition for specifically inhibiting USP24 in cancers, comprising: a chemotherapeutic drug; and a chemosensitizing agent comprising a ubiquitin-specific peptidase 24 (USP24) inhibitor, wherein the USP24 inhibitor comprises a siRNA having a sequence listed as SEQ ID NO:1 and/or a carbonyl substituted phenyl compound, wherein the carbonyl substituted phenyl compound comprises: 

    PNG
    media_image4.png
    283
    266
    media_image4.png
    Greyscale

classifiable in classes/subclasses C12N 2320/31 and C12N 2310/14 and A61K 31/5415 and A61K 31/18, for example.  

Group IX.  Claims 28 and 37, drawn to a medicinal composition for specifically inhibiting USP24 in cancers, comprising: a chemotherapeutic drug; and a chemosensitizing agent comprising a ubiquitin-specific peptidase 24 (USP24) inhibitor, wherein the USP24 inhibitor comprises a siRNA having a sequence listed as SEQ ID NO:1 and/or a carbonyl substituted phenyl compound, wherein the carbonyl substituted phenyl compound comprises: 

    PNG
    media_image5.png
    165
    449
    media_image5.png
    Greyscale

classifiable in classes/subclasses C12N 2320/31 and C12N 2310/14 and A61K 31/5415 and A61K 31/18, for example.  

Group X.  Claims 29 and 38, drawn to a medicinal composition for specifically inhibiting USP24 in cancers, comprising: a chemotherapeutic drug; and a chemosensitizing agent comprising a ubiquitin-specific peptidase 24 (USP24) inhibitor, wherein the USP24 inhibitor comprises a siRNA having a sequence listed as SEQ ID NO:1 and/or a carbonyl substituted phenyl compound, wherein the carbonyl substituted phenyl compound comprises: 

    PNG
    media_image6.png
    218
    402
    media_image6.png
    Greyscale

classifiable in classes/subclasses C12N 2320/31 and C12N 2310/14 and A61K 31/5415 and A61K 31/18, for example.  
Claims 1-5, 11-17, 23 and 24 link the inventions of Groups I-V.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim, claims 1-5, 11-17, 23 and 24.  Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application.  Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Claims 30-33 and 39-42 link the inventions of Groups VI-X.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim, claims 30-33 and 39-42.  Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application.  Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

The inventions are distinct, each from the other, because of the following reasons:
Inventions VI-X are related to Groups I-V as product and processes of use, respectively.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the medicinal composition for specifically inhibiting USP24 in cancers, comprising: a chemotherapeutic drug; and a chemosensitizing agent comprising a ubiquitin-specific peptidase 24 (USP24) inhibitor, wherein the USP24 inhibitor comprises a siRNA having a sequence listed as SEQ ID NO:1 and/or a carbonyl substituted phenyl compound of Groups VI-X can be used in a materially different process such as a method of screening for USP24 inhibitors candidates, for example, screening the inhibitors from the NCI compound library, as shown in FIG. 4A, wherein 150 compounds harvested from the compound library were used to study the inhibitory effect in the substrates, Bax and BRD7, and the catalytic activity of USP24 (FIGS. 4B and 4C), which is a materially different process than the method for specifically inhibiting ubiquitin-specific peptidase 24 (USP24) in a cancer cell, comprising: administering a medicinal composition to a cancer cell which is suspicious of a cancerous or undifferentiated phenotype expressing multidrug resistance, wherein the medicinal composition comprises: a chemotherapeutic drug; and a chemosensitizing agent comprising a ubiquitin-specific peptidase 24 (USP24) inhibitor, wherein the USP24 inhibitor comprises a short interfering nucleic acid (siNA) and/or a carbonyl substituted phenyl compound, and the siNA is a short interfering ribonucleic acid (siRNA) of Groups I-V.  Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction were not required because the inventions require a different field of search (see MPEP 808.02), restriction for examination purposes as indicated is proper. 
Groups I-V are unrelated, each from the other.  The Groups are unrelated, each from the other since they recite the use of different carbonyl substituted phenyl compounds with different formula structures.  A search of one method of using a carbonyl substituted phenyl compounds with different formula structure of one Group would not necessarily encompass all of the art relevant to another method of using a carbonyl substituted phenyl compounds with different formula structure of another Group.  The inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  See MPEP § 806.05(j).  In the instant case, the methods of Groups I-V are distinct each from the other since the method of one Group recites the use of unique and different carbonyl substituted phenyl compounds with different formula structures, respectively, which require separate search and examination.  Because these Group sets utilize unique and different method steps of use of unique and different carbonyl substituted phenyl compounds, the inventions are also therefore not obvious variants, and have a materially different design and/or mode of operation.  Furthermore, because these Group sets utilize unique and different method steps of use of unique and different carbonyl substituted phenyl compounds, the prior art applicable to one Group would not likely be applicable to another Group and the inventions in each Group are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Accordingly, restriction between these Groups is considered proper.  
Groups VI-X are unrelated, each from the other.  The Groups are unrelated, each from the other since they recite different carbonyl substituted phenyl compounds with different formula structures.  A search of one composition comprising a carbonyl substituted phenyl compound with different formula structure of one Group would not necessarily encompass all of the art relevant to another composition comprising a carbonyl substituted phenyl compound with different formula structure of another Group.  The inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  See MPEP § 806.05(j).  In the instant case, the compositions of Groups VI-X are distinct each from the other since the composition of one Group recites unique and different carbonyl substituted phenyl compounds with different formula structures, respectively, which require separate search and examination.  Because these Group sets recite unique and different unique and different carbonyl substituted phenyl compounds, the inventions are also therefore not obvious variants, and have a materially different design and/or mode of operation.  Furthermore, because these Group sets utilize unique and different carbonyl substituted phenyl compounds, the prior art applicable to one Group would not likely be applicable to another Group and the inventions in each Group are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Accordingly, restriction between these Groups is considered proper.  
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.  Also, because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction were not required because the inventions require a different field of search (see MPEP 808.02), restriction for examination purposes as indicated is proper. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).


The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.



/TERRA C GIBBS/Primary Examiner, Art Unit 1635